Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 This action is response to the communication filed on June 07, 2021. Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 07, 2021 has been entered.
	
Response to Arguments
Applicant’s arguments regarding art rejection filed on June 07, 2021 have been considered but are moot in the view of new ground of rejection. 

The rejection under 35 USC § 112 has been withdrawn in the view of claims amendment.

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (Publication No. 2015/0234674 A1) in view of Bernbo (US Publication No. 2013/0060884 A1) and Nowoczynski et a. (Pub. No. : US 20140337557 A1)
Claim 1:
Zhong teaches a method comprising:
retrieving rack awareness information characterizing a plurality of nodes of a distributed computing environment and determining as set of nodes of the plurality of nodes having a capability [0089: the running attribute of the distributed application includes a rack awareness attribute, and when a distributed application runs, physical rack information in network topology information of each node is acquired using the rack awareness attribute, and service processing is performed according to the obtained physical rack information];
receiving, at a management node of the plurality of nodes, a write operation; selecting one or more of nodes of the set of nodes having the NVM capability to receive at least a portion of the write operation, the one or more nodes being selected based on the NVM capability of the one or more nodes and a higher priority of the one or more nodes than other nodes lacking the NVM capability [0090-0091: when data reading occurs to the distributed application, the management node needs to obtain rack information of each node to determine, according to rules, which node the data replicas are to be placed, and which node runs or processes the data replicas. . When the distributed application is combined with the virtualization technology, a node performing tasks is a virtual machine. Therefore, the distributed application needs to know a rack number of each of the virtual machines to perform service processing. In addition, for which physical machine the virtual machine performing tasks is to be deployed on, specific rules also need to be observed, so that the running requirement of the distributed application can be satisfied].
Zhong does not teach that the above capability used in determining the plurality of nodes is a non-volatile memory (NVM) capability; in response to receiving the write operation and selecting the one or more nodes, generating, using the management node, a multicast group associated with the write operation, the multicast group comprising the selected one or more nodes having NVM capability, wherein the selected one or more nodes are subscribers of the multicast group.
Bernbo teaches determining nodes of the plurality of nodes having a non-volatile memory (NVM) capability [0005: the server may select at least two storage nodes in the subset; 0006: a storage node may be selected that has properties that match with attributes implied by the data; 0007: properties may include the type of disk; 0054: a storage node may include different types of storage media, such as solid state drives (SSDs), type of storage may be expressed as type=SSD, which may be used in the selection/writing process. Examiner notes that SSD is a type of non-volatile memory device];
in response to receiving the write operation and selecting the set of nodes, generating, using the management node, a multicast group associated with the write operation, the multicast group comprising the selected set of nodes, wherein the selected set of nodes are subscribers of the multicast group, and that the above performing of the write operation at one or more of the selected set of nodes is performed using the multicast group [0050: when the storage nodes have been selected, the data to be stored and a corresponding data identifier may be sent to each selected node, for example using a unicast transmission; 0032-0035: the reading, as well as other functions in the system, may utilize multicast communication to communicate simultaneously with a plurality of storage nodes, a number of recipient servers may be registered as subscribers. Unicast communication may also be employed (multicast and unicast are alternatives for transmission to multiple nodes, either one may be used)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhong’s multicast grouping of nodes based on rack awareness, with Bernbo’s selection of nodes based on properties such as disk type of SSD, such that SSD (a type of NVM) capability may serve as part of the physical rack information in network topology information of each node is acquired using the rack awareness attribute [Zhong: 0089].
Zhong and Bernbo do not explicitly disclose but Nowoczynski teaches sending, to the multicast group, a first request to store, at the one or more nodes having the NVM capability, first data associated with the write operation; and based on an unavailability of nodes having the NVM capability, sending, to one or more different nodes selected to store second data associated with the write operation, a second request to store the second data associated with the write operation, the one or more different nodes being selected to store the second data based on a lower priority of the one or more different nodes than the one or more nodes of the set of nodes, the lower priority being based on a lack of NVM capability of the one or more different nodes (paragraphs [0039]-[0041]: The CPU of a computing node requests data write, as shown in block 210. The availability of local NVM or local storage is evaluated, as shown in block 220. The check for NVM availability may include one or more of checking for whether the NVM is full, is blocked due to other access occurring, is down or has a hardware malfunction, or is inaccessible for another reason. The evaluation may include considering when partial replication to achieve robustness and redundancy is specified, and the local storage NVM is not available, two or more local storage NVM units at other computing nodes in the computing group are selected as targets to store the data).

Claim 13:
Claim 13 recite similar limitations as claim 1, but for the recitation of “a computer-readable device having stored therein instructions which, when executed by at least one processor, cause the at least one processor to perform operations comprising” which is taught by Zhong [0176-0178: computer-readable medium and processor]. The remainder of claim 13 is similar to claim 1 and is rejected the same as claim 1.
Claim 16:
Claim 13 recite similar limitations as claim 1, but for the recitation of “a system comprising: one or more processors; and at least one non-transitory computer-readable medium having stored thereon instructions which, when executed by the one or more processors, cause the system to:” which is taught by Zhong [0176-0178: computer-readable medium and processor]. The remainder of claim 16 is similar to claim 1 and is rejected the same as claim 1.
Claim 19:
Claim 19 recite similar limitations as claim 2, and is rejected the same.

Claim 3-6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong and Bernbo as applied to claims 1, 13 and 16 above, and further in view of Auradkar (US Publication No. 2018/0091586 A1).
Claim 3:
Zhong in view of Bernbo teaches the method of claim 1.
Zhong in view of Bernbo does not teach wherein: the distributed computing environment comprises one or more node clusters associated with a publish-subscribe event streaming platform; the one or more node clusters comprise the plurality of nodes; the management node is an elected leader broker of the plurality of nodes and is configured as a source of the multicast group; and the write operation is a partition replication operation performed across the plurality of nodes.
Auradkar teaches wherein: the distributed computing environment comprises one or more node clusters associated with a publish-subscribe event streaming platform; the one or more node clusters comprise the plurality of nodes [0031: message brokering cluster 106 corresponds to a Kafka cluster. Kafka is a distributed , partitioned , and replicated commit log service that is run as a cluster comprised of one or more servers , each of which is called a broker]; 
the management node is an elected leader broker of the plurality of nodes and is configured as a source of the multicast group; and the write operation is a partition replication operation performed across the plurality of nodes [0035: each partition is replicated across a configurable number of brokers , wherein copies of the partition are called replicas . Each partition has one replica that acts as the leader ( i . e . , the leader replica ) and zero or more other replicas that act as followers ( i . e . , follower replicas ) . The leader replica handles read and write requests for the partition while followers actively or passively replicate the leader].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zhong and Bernbo to Auradkar’s Kafka cluster, to optimize the operation processing of the nodes to satisfy certain running requirements [Zhong: 0090-0091].
Claim 4:
Zhong in view of Bernbo and Auradkar teaches the method of claim 1, wherein the plurality of nodes are configured to maintain published messages or streamed data received at one or more node clusters associated with the plurality of nodes [Auradkar: 0031, 0035].
Claim 5:
Zhong in view of Bernbo teaches the method of claim 1.
Zhong in view of Bernbo does not teach wherein: the distributed computing environment comprises one or more node clusters associated with a publish-subscribe event streaming platform; the plurality of nodes comprise a plurality of elected leader brokers, each elected leader broker corresponding to one of the one or more node clusters; the management node is the elected leader broker of a source cluster and is configured as a multicast source of the multicast group; the selected set of nodes are the elected leader brokers of target clusters; and the write operation is a cluster replication operation performed across the target clusters.
Auradkar teaches wherein: the distributed computing environment comprises one or more node clusters associated with a publish-subscribe event streaming platform; the plurality of nodes comprise a plurality of elected leader brokers, each elected leader broker corresponding to one of the one or more node clusters; the management node is the elected leader broker of a source cluster and is configured as a multicast source of the multicast group; the selected set of nodes are the elected leader brokers of target clusters; and the write operation is a cluster replication operation performed across the target clusters [0031: message brokering cluster 106 corresponds to a Kafka cluster. Kafka is a distributed , partitioned , and replicated commit log service that is run as a cluster comprised of one or more servers , each of which is called a broker; 0035: each partition is replicated across a configurable number of brokers , wherein copies of the partition are called replicas . Each partition has one replica that acts as the leader ( i . e . , the leader replica ) and zero or more other replicas that act as followers ( i . e . , follower replicas ) . The leader replica handles read and write requests for the partition while followers actively or passively replicate the leader].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zhong and Bernbo to Auradkar’s Kafka cluster, to optimize the operation processing of the nodes to satisfy certain running requirements [Zhong: 0090-0091].
Claim 6:
Zhong in view of Bernbo and Auradkar teaches the method of claim 5, wherein each cluster is coupled to a Protocol Independent Multicast source-specific multicast (PIM-SSM) router such that each cluster receives multicast traffic directly from the multicast source [Auradkar: 0032: producers send messages over the network to the Kafka cluster, which serves them to consumers . Message producers 108 may correspond to a set of servers that each executes one or more processes that produce messages for Kafka topics that are brokered by message brokering cluster 106].
Claim 15 and 20:
Claims 15 and 20 recite similar limitations as claims 3-5, and are rejected the same.

Claim 7-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong and Bernbo as applied to claims 1 and 16 above, and further in view of Udupi (US Publication No. 2016/0350146 A1).
Claim 7:
Zhong in view of Bernbo teaches the method of claim 1.
Zhong in view of Bernbo does not teach wherein: the distributed computing environment comprises a distributed file system; and the rack awareness information is extended to additionally characterize switch parameters of a plurality of switches associated with a given rack or associated with the distributed file system.
Udupi teaches wherein: the distributed computing environment comprises a distributed file system [0017: a virtualized Hadoop cluster, the nodes used for creating the Hadoop cluster are VMs running on a cluster of physical nodes]; and 
the rack awareness information is extended to additionally characterize switch parameters of a plurality of switches associated with a given rack or associated with the distributed file system [0039: In Hadoop job execution, because of components such as the Job Tracker, and NameNode, it is possible for a task allocation optimizer to know a priori, the data splits that each of the “t' tasks are operating on, and to know the data split node location (the physical node on which the data split is stored); 0053: node also encompasses a switches element].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zhong and Bernbo to Udupi’s HDFS cluster, to optimize the operation processing of the nodes to satisfy certain running requirements [Zhong: 0090-0091].
Claim 8:
Zhong in view of Bernbo and Udupi teaches the method of claim 7, wherein the write operation is a HDFS block replication operation and the switch parameters are utilized to generate the multicast group associated with the block replication operation [Udupi: 0017, 0039, 0053].
Claim 9:
Zhong in view of Bernbo and Udupi teaches the method of claim 8, wherein the write operation is a Reed-Solomon erasure coding operation such that a total number of bits of a given file system block is equal to a first number of data bits plus a second number of parity bits such that the given file system block can be fully recovered from any selection of bits that is greater than or equal to the first number of data bits [Udupi: 0017, 0039, 0053].
Claim 10:
Zhong in view of Bernbo and Udupi teaches the method of claim 9, wherein the selected set of nodes are selected such that the first number of data bits are assigned across available nodes with an NVM capability and the second number of parity bits are assigned across particular nodes meeting one or more of performance requirements and failure domains specified by the management node [Udupi: 0017, 0039, 0053].
Claim 11:
Zhong in view of Bernbo and Udupi teaches the method of claim 7, further comprising performing a read operation of an file system block by first attempting to retrieve a corresponding selection of bits from one or more nodes with an NVM capability and, based on an insufficient number of nodes with an NVM capability being available, retrieving a remaining selection of bits from particular nodes based on the rack awareness information [Udupi: 0017, 0039, 0053].
Claim 12:
Zhong in view of Bernbo and Udupi teaches the method of claim 7, further comprising: retrieving block allocation information from a file system block allocation Application Programming Interface (API); and analyzing the block allocation information for one or more files in order to permit one or more embedded field-programmable gate arrays (FPGAs) to read and process corresponding data from one or more nodes, wherein the embedded FPGAs first attempt to read and process data from any available DataNodes with an NVM capability before attempting to read and process data from other nodes without an NVM capability [Udupi: 0017, 0039, 0053].
Claim 17-18:
Claims 17-18 recite similar limitations as claims 8-9, and are rejected the same.

Claims 2, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong, Bernbo, and Nowoczynski in the view of UZAWA FUMITAKA et al. (Pub. No. : JP 2017011432 A)

As to claim 2, all of the limitations to claim 1 have been addressed above.  Zhong, Bernbo, and Nowoczynski do not explicitly disclose but UZAWA FUMITAKA teaches the second data associated with the write operation comprises parity bits associated with the first data, the one or more different nodes being selected to store the parity bits based on the lower priority of the one or more different nodes than the one or more nodes of the set of nodes (The distribution storage unit 43, when the header and data are input, extracts the priority from the header, and based on the priority, confirms that the header and data are the header and data in the low priority packet, The header and data are stored in the buffer 44-2. Further, when a parity bit is input, the distribution storage unit 43 stores the parity bit in the buffer 44-2 on the assumption that the parity bit is a part of the parity bit in the packet having a low priority. As a result, the header and data of the low priority packet are stored in the buffer 44-2, and the divided parity bits of the low priority packet are stored for each retransmission). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhong, Bernbo, and Nowoczynski by adding above limitation as taught by Uzawa Fumtaka to improve transmission efficiency.

As to claims 14 and 19, they have similar limitations as of claim 2 above. Hence, they are rejected under the same rational as of claim 2 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD I UDDIN/Primary Examiner, Art Unit 2169